Citation Nr: 1020161	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-18 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals, including a scar, of a ruptured diaphragm.

2.  Entitlement to an initial compensable rating for 
residuals of blockage of the small intestines.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
from July 1982 to July 1986.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
- which, in relevant part, granted service connection for 
residuals, including a scar, of a ruptured diaphragm and for 
residuals of blockage of the small intestine and assigned 
initial noncompensable (0 percent) ratings for each 
disability.  The Veteran appealed for a higher initial 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

In his May 2007 response to the supplemental statement of the 
case (SSOC) issued earlier that same month, the Veteran 
indicated he wanted an in-person hearing at the RO before a 
Veterans Law Judge of the Board, i.e., a Travel Board 
hearing.  But the Veteran later indicated in July 2007 when 
contacted by his representative that he would be unable to 
attend his hearing scheduled for August 1, 2007.  He did not 
indicate he wanted the hearing rescheduled for another date.  
Thus, the Board finds he has withdrawn his request for a 
Travel Board hearing.  38 C.F.R. § 20.704(e) (2009).

The Board also sees that the Veteran's service treatment 
records (STRs) include mention of a motor vehicle accident in 
November 1983, after which he was treated for a ruptured 
diaphragm and ruptured spleen.  In November 1985, so while 
still in service, he was treated for a small bowel 
obstruction that was considered secondary to adhesions from 
the splenectomy.  As a result of his surgergies, he has a 
large abdominal scar.  As such, the abdominal scar could be 
considered a residual of either incident in service.  There 
is sufficient evidence in the file to rate this abdominal 
scar, so the Board is going ahead and deciding this claim.  
However, it is unclear what other residuals the Veteran may 
have from those incidents in service.  He has complained of 
abdominal pain, cramping, gasping, and urgency, suggestive of 
possible muscle damage and/or a gastrointestinal disorder.  


The report of the November 2006 VA compensation examination 
does not contain complete medical findings of whether a 
diagnosed/diagnosable condition exists, let alone whether the 
condition is in any way related to the November 1983 
motor vehicle accident during service, the surgical repair of 
the ruptured diaphragm and splenectomy, the later obstruction 
in the small intestine, or the surgery to remove the 
obstruction.  Therefore, the Board is remanding this other 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.
 

FINDINGS OF FACT

As a result of the surgeries to repair his ruptured diaphragm 
and remove a small intestine obstruction, the Veteran has a 
superficial, 1 cm by 30 cm, abdominal scar from his groin 
upward through his umbilicus to his epigastric area that has 
an expanding-shrinking sensation and itches several times a 
month; but this scar is not ulcerated, involve damage or 
adherence to the underlying tissue, tender or cause any 
associated limitation of motion.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for the abdominal scar.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7805 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim, including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the 


case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

And irrespective of the overturning of Vazquez on appeal, the 
lower Court's holding did not apply to claims, as here, for 
higher initial ratings.


In any event, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in December 
2003, September 2005, and March 2006.  The letters informed 
him of the type of evidence and information needed to 
substantiate his claim (keeping in mind that his claim arose 
in the context of him trying to establish his underlying 
entitlement to service connection, since granted) and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  The later March 2006 letter also complied with 
Dingess by also apprising him of the downstream disability 
rating and effective date elements of his claim.

In cases, as here, where the claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, 
here, as mentioned, VA also has complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007), by also apprising the Veteran in the more recent 
March 2006 letter of the downstream disability rating and 
effective date elements of his claim.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  And since 
providing that additional Dingess notice in March 2006, the 
RO has gone back and readjudicated his claim in the May 2007 
SSOC - including considering any additional evidence 
received in response to that additional notice.  See again 
Mayfield IV and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) and VA treatment records.  In a July 
2004 letter, he was notified that the records from Lincoln 
Hospital and North Central Hospital were not obtainable with 
the information he had supplied.  In response, he indicated 
that he had no other information to submit in order to obtain 
these hospital records.  Therefore, VA's duty to assist is 
satisfied insofar as trying to obtain these additional 
records.  38 C.F.R. § 3.159(c)(1) and (e).

The Veteran also was examined for VA compensation purposes in 
November 2006.  And the report of the examination and the 
medical and other evidence on file contains the information 
needed to assess the severity of his abdominal scar, 
the determinative issue.  38 C.F.R. §§ 3.327, 4.2.  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the 
Board finds that no further development is needed to meet the 
requirements of the VCAA or Court.

II.  Whether the Veteran is Entitled to a Higher 
(Compensable) Initial Rating for the Abdominal Scar

As already alluded to, in August 2004 the RO granted service 
connection for "the residuals of a ruptured diaphragm, 
scar" and assigned a noncompensable initial rating.  The 
Veteran appealed for a higher initial rating.  His STRs 
include mention of a motor vehicle accident in November 1983, 
after which he was treated for a ruptured diaphragm and 
ruptured spleen.  Later during service, in November 1985, he 
was treated additionally for a small bowel obstruction that 
was indicated to be secondary to adhesions from the earlier 
splenectomy.  And as a consequence of those surgeries, he has 
an abdominal scar.  This portion of his appeal deals with the 
rating of this abdominal scar only.  The proper rating for 
any other residuals will be discussed in the remand portion 
of this decision below.  Ultimately, however, the Board finds 
that the noncompensable rating presently in effect for the 
abdominal scar is the most appropriate rating for this 
portion of his disability.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

The Veteran's abdominal scar has been rated under Diagnostic 
Code 7805 for the other disabling effects of scars not 
considered in DCs 7800 thru 7804.  Scars are rated under DCs 
7801, 7802, 7803, 7804, or 7805.  The criteria for ratings 
under DCs 7800-7805 were amended effective October 23, 2008.  
The Board is required to consider the claim in light of both 
the former and revised standards to determine whether a 
higher rating is warranted.  But VA's Office of General 
Counsel has determined that the amended rating criteria, if 
more favorable to the claim, may be applied only 
prospectively for periods from and after the effective date 
of the regulatory change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. 
§ 5110(g); and 38 C.F.R. § 3.114.

38 C.F.R. § 4.118, DC 7800, pertains to disfigurement of the 
head, face, or neck.  Under DC 7800, a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated as 10-percent disabling.  Note (1) to DC 7800 provides 
that the 8 characteristics of disfigurement are:  (1) scar is 
5 or more inches (13 or more cm.) in length; (2) scar is at 
least one-quarter inch (0.6 cm.) wide at the widest part; (3) 
surface contour of scar is elevated or depressed on 
palpation; (4) scar is adherent to underlying tissue; (5) 
skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); (6) skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue is missing in an area exceeding six square inches (39 
sq. cm.); and (8) skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  A 30 percent 
rating is warranted if there is visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  



The amendment to DC 7800 is found in Note (4), which 
instructs the rater to separately evaluate disabling effects 
other than disfigurement that are associated with individual 
scar(s) of the head, face, or neck, such as pain, 
instability, and residuals of associated muscle or nerve 
injury, under the appropriate diagnostic code(s), and in Note 
(5), which instructs the rater that characteristic(s) of 
disfigurement may be caused by one scar or by multiple scars.

At the time the Veteran filed his claim for increase, a 10 
percent disability rating was warranted for a scar that was 
deep or that causes limited motion in an area or areas 
exceeding 6 square inches (39 square centimeters); for a 
superficial scar that did not cause limited motion but which 
covered an area of 144 square inches (929 sq. cm.) or 
greater; for an unstable, superficial scar; for a superficial 
scar that was painful on examination; or for a scar that 
caused limitation of function of the affected part.  38 
C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805.  

In October 2008, the regulations regarding scars were amended 
to allow for either separate or cumulative ratings for scars 
on multiple parts of the body.  Under the new criteria, DC 
7801 provides that deep and nonlinear burn scar(s) or scar(s) 
due to other causes that are not of the head, face, or neck 
and that cover an area or areas of 144 square inches (929 sq. 
cm.) or greater  warrant a 40 percent rating, a deep and 
nonlinear scar covering an area or areas of at least 72 
square inches (465 sq. cm.) but less than 144 square inches 
(929 sq. cm.) warrants a 30 percent rating, a deep and 
nonlinear scar covering an area or areas of at least 12 
square inches (77 sq. cm.) but less than 72 square inches 
(465 sq. cm.) warrants a 20 percent rating, and a  deep and 
nonlinear scar covering an area or areas of at least 6 square 
inches (39 sq. cm.) but less than 12 square inches (77 sq. 
cm.) warrants a 10 percent rating.  Note (1): A deep scar is 
one associated with underlying soft tissue damage.  Under DC 
7802, superficial and nonlinear burn scar(s) or scar(s) due 
to other causes that are not of the head, face, or neck that 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater .warrant a 10 percent rating.  Note (1):  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Under DC 7804, five or more scars that are 
unstable or painful warrant a 30 percent rating, three or 
four scars that are unstable or painful warrants a 20 percent 
rating, one or two scars that are unstable or painful warrant 
a 10 percent rating.  Note (1): An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Under DC 7805 any other scars, including 
linear scars, are to rated based on any disabling effect(s).  
38 C.F.R. § 4.118, DC 7801-7805 (effective October 23, 2008).

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's abdominal scar does not warrant a 
compensable rating.  The evidence supporting this conclusion 
includes the report of his November 2006 VA examination.

The November 2006 VA examiner observed the Veteran had a 1 cm 
by 30 cm scar from his groin upward through his umbilicus to 
his epigastric area.  He complained of itching of the scar 
several times a month.  He also described an expanding-
shrinking sensation.  The examiner noted the scar was not 
tender and that the skin around it had no ulceration.  The 
examiner further noted the scar did not result in damage to 
the underlying soft tissue and did not adhere to the 
underlying tissue.  As well, the examiner noted there was no 
limitation of motion caused by the scar.  And although the 
examiner commented that the Veteran's condition had mildly 
increased in severity, this comment was without any frame of 
reference as the examiner had neither reviewed the Veteran's 
claims file nor examined him personally in the past.

The Veteran's residual scar does not warrant the higher 10 
percent rating because it is not deep, does not cause 
limitation of motion, does not cover 39 square centimeters or 
more, is not unstable, and is not painful.  Since, instead, 
it is superficial and only covers 30 square centimeters, it 
does not meet the criteria for a 10 percent rating under the 
former or revised DCs 7801, 7802, 7803, 7804.  Moreover, 
since the scar is not on his head, face or neck, it also does 
not alternatively warrant a rating, much less a higher 
rating, under DC 7800.



DC 7805 is the catchall for the disabling affects not 
considered under DCs 7800 thru 7804.  The Veteran, as 
mentioned, has a superficial scar that is 30 sq cm, 
that itches several times a month, and that has an occasional 
expanding-shrinking sensation.  However, these symptoms he 
describes are so relatively mild that they do not cause any 
real interference in his activities of daily living.  Without 
some type or mention of interference with his daily life or 
functional ability, his complaints of itching and an 
expanding-shrinking sensation do not warrant the next higher 
10 percent rating.

The Board has not considered the Veteran's complaints of 
abdominal pain and abdominal cramping in the rating of his 
abdominal scar since there is no medical indication that his 
pain or cramping is caused by or otherwise attributable to 
his abdominal scar.  This does not preclude this pain and 
cramping from alternatively being attributed to his ruptured 
diaphragm or residuals of the blockage of his small intestine 
and rated accordingly as a separate additional disability.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it 
is not possible to separate the effects of the service-
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102, which requires that reasonable doubt on any 
issue be resolved in the Veteran's favor, dictates that such 
signs and symptoms be attributed to the service-connected 
condition.)

Therefore, based on a superficial, 1 cm by 30cm, abdominal 
scar that has a expanding-shrinking sensation and itches 
occasionally, the Veteran's condition does not warrant a 
compensable rating.  And since, for the reasons and bases 
discussed, the preponderance of the evidence is against his 
claim, there is no reasonable doubt concerning this to 
resolve in his favor.  38 C.F.R. § 4.3.




ORDER

The claim for an initial compensable rating for the abdominal 
scar is denied.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159.  This duty 
to assist includes conducting a thorough and comprehensive 
medical examination, especially when the available evidence 
is too old for an adequate assessment of the Veteran's 
current condition.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The Court has held that a medical examination report must 
contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008);  Stefl 
v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical 
opinion ... must support its conclusion with an analysis that 
the Board can consider and weigh against contrary 
opinions.").

VA's duty to assist also includes a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).



The report of the Veteran's most recent November 2006 VA 
examination does not clearly indicate exactly what residuals 
he has as a result of his ruptured diaphragm and blockage of 
his small intestine.  During that examination, he reported 
experiencing abdominal pain, cramping, gasping, and urgency.  
The examiner did not clearly indicate, however, whether the 
Veteran had any type of muscle damage as a result of his 
surgeries during service or provide any explanation as to why 
he is experiencing the symptoms (abdominal pain and cramping, 
etc.) that he complained about.  His STRs include an 
indication of abdominal muscle weakness in October 1986.  The 
examiner did not specify whether the Veteran suffers from a 
gastrointestinal disorder that may have caused the original 
small intestine blockage, whether this disorder is the result 
of the small intestine blockage, or instead possibly the 
result of the surgical removal of the blockage.  The 
Veteran's STRs attribute the small bowel blockage to 
adhesions from the earlier splenectomy.  

It is impossible to properly rate this disability without 
knowing all consequent residuals.  So another examination is 
needed to assist in making this important determination and 
to assess their severity.  See Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).  

Accordingly, this remaining claim is REMANDED for the 
following additional development and consideration:

1.	Schedule the Veteran for another VA 
compensation examination to determine 
whether he has muscle damage as a 
result of the surgical repair of his 
ruptured diaphragm and/or the surgical 
removal of the blockage to his small 
intestine.  In this regard, 
the examiner should note the October 
1986 medical record indicating 
abdominal muscle weakness and the 
Veteran's recent complaints of 
abdominal pain and abdominal cramping 
on exercise.  If any muscle damage is 
found, the examiner should assess the 
current severity of the muscle damage 
in terms of whether it is mild, 
moderate, moderately severe or severe.  
The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review 
of the pertinent medical and other 
history.  The Veteran is hereby 
advised that failure to report for 
this examination, without good cause, 
may have adverse consequences on this 
pending claim.

2.	Another VA compensation examination 
also is needed to determine whether 
the Veteran has a gastrointestinal 
disorder that caused the small 
intestine blockage, or is the result 
of the small intestine blockage, or is 
the result of the surgical removal of 
the small intestine blockage.  
In this regard, the examiner should 
note the Veteran's complaints of 
abdominal pain, abdominal cramping, 
gasping, and urgency.  
If any gastrointestinal disorder is 
found, the examiner should assess the 
current severity of the disorder.  The 
claims file, including a complete copy 
of this remand, must be made available 
to the examiner for review of the 
pertinent medical and other history.  
The Veteran is hereby advised that 
failure to report for this 
examination, without good cause, may 
have adverse consequences on this 
pending claim.



3.	Then readjudicate the claim for a 
higher initial rating in light of this 
and any other additional evidence, 
exclusive of the rating for the 
abdominal scar decided in this 
decision.  If the claim is not granted 
to the Veteran's satisfaction, send 
him and his representative a SSOC and 
give them an opportunity to submit 
written or other argument in response 
before returning the file to the Board 
for further appellate consideration of 
this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


